                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN G. SMITH,                                               8:21CV46

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

RICK EBERHARDT, Pierce County
Shariff; and JASON DWINELL, Wayne
County Shariff,

                     Defendants.


       Plaintiff, a non-prisoner, filed his pro se Complaint (Filing 1) on February 8,
2021, and has been given leave to proceed in forma pauperis (“IFP”). In a
Memorandum and Order (Filing 6) entered on March 24, 2021, the court found this
case to be duplicative of Case No. 8:20CV357, which was then pending on appeal
to the Eighth Circuit following its dismissal without prejudice for non-prosecution
and failure to comply with the court’s order that Plaintiff file an amended complaint.
As a result, the court stated it would not conclude its initial review of Plaintiff’s
Complaint in this case until the appeal in Case No. 8:20CV357 was fully complete.

       The United States Court of Appeals for the Eighth Circuit entered judgment
affirming the dismissal of Case No. 8:20CV357 on May 6, 2021, and its mandate
was issued 3 weeks later. Accordingly, the court will now conclude its initial review
of Plaintiff’s Complaint in the present case to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2).

                        I. SUMMARY OF COMPLAINT

      Plaintiff states this is a 42 U.S.C. § 1983 action, which arises out of his arrest
by the Wayne County Sheriff’s Department on July 15, 2020, and his subsequent
confinement at the Pierce County Jail. Plaintiff claims the arrest was unreasonable,
and complains he was held in the jail’s “drunk tank with no din[n]er, blanket,
mattress, or pillow in a below 70[ ] degree cell” for at least 24 hours (Filing 1 at
CM/ECF p. 3.) Plaintiff also alleges he was not given two doses of his blood-
pressure medication, which caused his blood pressure to spike and resulted in a
stroke. Plaintiff sues the Wayne County Sheriff and the Pierce County Sheriff. He
seeks damages for lost wages and lost future earnings.

       The Complaint filed in this case is not materially different from the Complaint
filed in Case No. 8:20CV357, which the court determined on initial review failed to
state a claim upon which relief may be granted. Plaintiff has only dropped unnamed
deputy sheriffs as Defendants and added a few incidental allegations or comments
to his “statement of claim.”

                    II. STANDARDS ON INITIAL REVIEW

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim,
that fails to state a claim upon which relief may be granted, or that seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.

                                          2
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Topchian, 760 F.3d at 849 (internal quotation marks and citations
omitted).

                                 III. DISCUSSION

        Plaintiff sues the Pierce County Sheriff and the Wayne County Sheriff. As the
court previously explained to Plaintiff in Case No. 8:20CV357, because he does not
specify the capacity in which he sues Defendants, the court must construe Plaintiff’s
suit to be brought against Defendants in their official capacities, which is actually a
suit against the counties that employ Defendants as their sheriffs. See Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (“Because section 1983
liability exposes public servants to civil liability and damages, we have held that
only an express statement that they are being sued in their individual capacity will
suffice to give proper notice to the defendants. Absent such an express statement,
the suit is construed as being against the defendants in their official capacity. A suit
against a public employee in his or her official capacity is merely a suit against the
public employer.” (internal citations omitted)); Elder-Keep v. Aksamit, 460 F.3d
979, 986 (8th Cir. 2006) (“A suit against a public official in his official capacity is
actually a suit against the entity for which the official is an agent.”).

       As the court also carefully explained in its December 23, 2020 Memorandum
and Order entered in Case No. 8:20CV357, Pierce County or Wayne County may
only be held liable under section 1983 if a “policy” or “custom” of the County caused
a violation of Plaintiff’s constitutional rights. See Doe By and Through Doe v.
Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v. Department
of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy” involves a deliberate
choice to follow a course of action made from among various alternatives by an
official who has the final authority to establish governmental policy. Jane Doe A By
and Through Jane Doe B v. Special School Dist. of St. Louis County, 901 F.2d 642,

                                           3
645 (8th Cir. 1990) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986)).
To establish the existence of a governmental “custom,” a plaintiff must prove:

      1)   The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2)     Deliberate indifference to or tacit authorization of such conduct
      by the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3)     That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

       Plaintiff’s allegations fail to show that any actions were taken pursuant to a
policy or custom of Pierce or Wayne Counties. “Although [Plaintiff] need not set
forth with specificity the existence of an unconstitutional policy or custom at the
pleading stage, he must nonetheless present some allegations, references, events, or
facts from . . . which the court could begin to draw an inference that the conduct
complained of . . . resulted from an unconstitutional policy or custom of the County
or a deliberate choice by a decision-maker with final authority.” Cotton v. Douglas
Cty. Dep’t of Corr., No. 8:16CV153, 2016 WL 5816993, at *6 (D. Neb. Oct. 5,
2016). Plaintiff does not allege that either Sheriff made a decision that caused his
constitutional rights to be violated, or that they had notice of a pattern of misconduct
by their deputies or medical staff.

                                IV. CONCLUSION

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted,
and therefore is subject to preservice dismissal pursuant to 28 U.S.C. § 1915(e)(2).
The court will not give Plaintiff leave to amend on its own motion because Plaintiff
made no attempt to correct the pleading deficiencies that were previously pointed
out to him in Case No. 8:20CV357. See Higgins v. Carpenter, 258 F.3d 797, 800
                                            4
(8th Cir. 2001) (“28 U.S.C. § 1915(e)(2)(B)(ii) ... allows a court to dismiss, prior to
service of process and without leave to amend, an IFP action ... if it fails to state a
claim on which relief may be granted.”).

      IT IS THEREFORE ORDERED:

      1.     This case dismissed without prejudice.

      2.     Judgment will be entered by separate document.

      DATED this 2nd day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
